Franklin, C.
Appellant commenced this suit to review a judgment in said court rendered against him in favor of .appellees, upon a certain promissory note, alleging that there was manifest error apparent upon the face of the proceedings in this, that interest was counted at six per cent, from date of note, instead of from maturity. A demurrer was sustained to the complaint for review.
The only question presented in this court is as to whether .the note drew interest from date; if it did, the judgment is admitted to be right; if it did not, the j udgment is admitted to be erroneous.
The original note, by agreement, is made á part of the record. The following is a copy of the note, the printed parts being italicized:
“$500. Jackson, Ind., 2d February, 1872.
“ Five years after date I promise to pay to the order of Maliss Noler or order five hundred Dollars.
“ Payable at six per cent, interest.
“ Value received, without any relief from valuation or appraisement laws, with 10 per cent, interest after maturity.
“ William P. Stayner.”
*158The words “ six per cent, interest,” written in the blank left for the place of payment, stand in the line above and to the left extending to nearly even with the beginning, in the line below, of the words “ with 10 per,” which had been erased. The erasure of the printed words “ with 10 per,” and the writing in above the erasure the words “ six per cent, interest,” we think, only changed the rate of interest that the note would bear, and did not change the time that the interest should begin to run. And the erasure of the printed words “ with 10 per,” leaving the remainder of the printed sentence unerased, indicates an intention to leave it standing as a substantial part of the note, to control the time when the interest should begin to run.
The complaint in the original cause did not ask to reform any mistake in the note, and it must, therefore, be construed upon its face as it reads.
The court below erred in sustaining the demurrer to the complaint to review, for which error the judgment ought to be reversed.
Per Curiam. — It is therefore ordered, upon the foregoing opinion, that the judgment below be and the same is in all things reversed, at appellees’ costs, and that the cause be remanded with instructions to the court below to overrule the demurrer to the complaint to review, and for further proceedings.